Citation Nr: 9907252	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for allergic rhinitis 
(sinusitis).

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for gout, claimed as 
right hand swelling.  

4. Entitlement to service connection for a perforated right 
eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to June 
1983.  

This current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In September 1995 the RO denied 
service connection for allergic rhinitis (claimed as 
sinusitis), and left hand swelling.  In January 1996 the RO 
denied entitlement to service connection for a perforated 
right ear drum.  In May 1997 the RO denied service connection 
for gout, claimed as right hand swelling.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claims of entitlement to service connection for allergic 
rhinitis (sinusitis), hearing loss, gout (right hand 
swelling), and a perforated right eardrum are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for allergic 
rhinitis (sinusitis), hearing loss, gout (right hand 
swelling), and a perforated right eardrum are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records indicates 
that when he was seen in April 1973, he reported a stuffy 
nose, headaches and pain in the eyes.  The assessment was 
chronic sinusitis.  A small painless mass in the right 
forearm was reported when the veteran was seen in January 
1976.  The impression was lipoma.  He complained of a sore 
throat and sinus blockage when he was seen in November 1977. 
The impression was sinusitis with sore throat due to drainage 
from the sinuses.  

A cough, caused by post nasal drainage, was reported when the 
veteran was treated in June 1978.  A problem with nasal 
allergy was reported when the veteran underwent consultation 
in December 1978.  Examination was unremarkable.  Serous 
otitis with nasal congestion was present when the veteran was 
treated in February 1979.  He reported sinus congestion, with 
pain in the frontal area, when he was seen in April 1979.  
The frontal sinuses were tender, and the assessment was 
sinusitis.  The assessment on ear, nose and throat (ENT) 
consultation in April 1979 was chronic allergic rhinitis.   

In a January 1980 treatment note, the veteran reported a 
swollen right hand.  Laboratory testing showed uric acid to 
be 7.3.  Swelling between the fingers of the left hand was 
reported when the veteran was seen in May 1981.  He indicated 
that there was a nine year history of left hand swelling, 
increasing with activity.  Edema was present between the 
second and third digits of the left hand, between the 
metacarpophalangeal (MCP) joints.  Full range of motion was 
present to all fingers and the thumb.  Reflexes were within 
normal limits.  The hand was not painful to the touch, and 
there was no inflammation.  The assessment was tendinitis.  

A history of a perforated right tympanic membrane was 
reported when the veteran underwent consultation in the ENT 
clinic in April 1982.  He had a central perforation of the 
right drum.  Audiometric testing bilaterally was normal.  
Treatment for an upper respiratory infection (URI) was 
reported in July 1983.

The veteran was examined in July 1983, for the purpose of 
retirement from service.  At that time, he reported ear, nose 
or throat trouble, sinusitis, and foot trouble.  On 
examination, no pertinent abnormalities were present.  

The veteran was furnished with a nose and sinus examination 
in June 1995.  At that time, he reported a history of sinus 
congestion, with allergic rhinitis and sinusitis, along with 
a history of rupture of the tympanic membrane.  He reported 
sneezing, watery eyes, and increased irritation to dust.  The 
external nose and nasal vestibule were normal, and the left 
and right nasal cavities were essentially normal.  There was 
no frontal or maxillary sinus tenderness.  The diagnosis was 
probable allergic rhinitis with possible component of non 
allergic rhinitis.  

The veteran also underwent an orthopedic examination, at 
which time he noted a mass in the proximal left thumb in the 
late 1980's.  He stated that he was unable to fully abduct 
the left thumb.  There was a palpable mobile mass at the 
proximal interphalangeal joint (PIP) of the left thumb in the 
area of the thenar eminence.  The examiner concluded that 
this was not of tibial synovial origin, but the exact 
etiology was unknown.  

In conjunction with this orthopedic examination, the veteran 
was furnished an examination of the hand, thumb and fingers.  
He did not report any tenderness or numbness.  There was 
decreased range of motion and slightly reduced grip strength.  
A round 3 by 2 centimeter mass limited the range of motion.  
The diagnosis was possible gout.  

In July 1995, the veteran underwent audiometric and ear 
examinations.  In the audiological case history prepared at 
that time, the veteran reported the punctured eardrum in 
service, and stated there was associated hearing loss.  

The veteran stated the greatest difficulties were with 
background noise and distance hearing.  He indicated that he 
was exposed to loud noise while aboard ship.  Examination of 
the ears showed intact tympanic membranes.  In particular, 
examination of the right tympanic membrane showed no 
perforation, except that there were trophic changes in the 
central part of the right tympanic membrane without 
perforation or infection on examination.  He also underwent 
audiological evaluation at that time.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
10
10
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Of record is a report of a bill indicating that the veteran 
received treatment for gout in May 1996 at a private 
facility.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for organic diseases of the nervous system 
(sensorineural hearing loss) or arthritis if manifest to a 
degree of 10 percent during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 262, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis: Allergic rhinitis (sinusitis)

A review of the veteran's service medical records shows 
reports of repeated treatment for sinusitis and allergic 
rhinitis.  Recent VA compensation examination showed probable 
allergic rhinitis with possible component of non allergic 
rhinitis.  However, it was noted that the sinuses were 
essentially normal.  

Nevertheless, for the veteran's claim to be well grounded, he 
must also present medical evidence demonstrating a nexus 
between the current disability and the incidents of service.  
It is on this basis that the veteran's claim fails and must 
be denied.  


On the veteran's examination, no etiologic relationship 
between the in service symptomatology and any post service 
disorder was reported.  The fact that the sinusitis and 
allergic rhinitis were reported by history only supports this 
conclusion.  Instead, the sole basis for concluding that 
there is a nexus between the post service symptomatology and 
the incidents of service are the veteran's statements in this 
regard, to include his contention that being around heavy 
smokers led to post service difficulties.  The veteran is not 
a medical professional, and hence his statements, unsupported 
by medical evidence, cannot render a claim well grounded.  
See Grottveit and Espiritu.  In the absence of such evidence, 
the veteran's claim is not plausible, and must be denied.  

Analysis: Hearing loss

For the veteran's claim for service connection for hearing 
loss to be well grounded, the veteran must initially present 
medical evidence demonstrating a current hearing loss.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998)  

A review of the findings of examination in July 1996 show 
that none of the thresholds are above 40 decibels.  In fact, 
none of the thresholds reported were more than 26 decibels.  
Moreover, speech recognition scores were 96 percent or above.

Under such circumstances, while the veteran's hearing may not 
be perfect, he does not have a hearing loss for VA purposes 
linked to his active service.  Accordingly, his claim for 
service connection for this disorder is not plausible.  



In the absence of a well grounded claim for service 
connection for hearing loss, the veteran's claim must be 
denied.  

Analysis: Gout (right hand swelling)

The veteran has further contended that gout in multiple 
joints, particularly the hands and feet, is the result of 
service.  A review of the veteran's service medical records 
indicates that he was seen in service for left hand swelling, 
considered to be the result of tendinitis.  No gout was 
reported.  A swollen right hand was also reported.  
Subsequent to service, when the veteran underwent an 
examination of the hand, thumb and fingers in July 1995, the 
diagnosis was possible gout.  

The Board notes that the swelling in service was not 
concluded to be the result of gout, and a definitive 
diagnosis of gout was not made subsequent to service.  
However, solely for the purpose of determining if the veteran 
has presented a well grounded claim, the Board will find that 
the veteran has met the threshold requirements of evidence of 
the disability in service, along with medical evidence of a 
present disability.  

However, the veteran must further provide medical evidence 
establishing a nexus between the current disability and the 
incidents of service.  It is on this basis that the veteran's 
claim fails.  In the absence of a well grounded claim, his 
claim is not plausible.

A review of the findings on the June 1995 examination does 
not indicate that there was a nexus between the possible gout 
found on examination and the bilateral hand swelling reported 
in service.  Moreover, none of the other medical evidence 
supports such a conclusion.  The Board is rather left to 
consider the veteran's contentions in this regard.  As the 
veteran is not a medical professional, his contentions, 
unsupported by medical evidence, cannot render a claim well 
grounded.  See Grottveit and Espiritu  Therefore, in the 
absence of medical evidence supporting such a nexus, his 
claim must be denied.  

Analysis Perforated right eardrum

The veteran has further contended that service connection is 
warranted for a perforated right eardrum.  Service medical 
records show that the veteran was treated in service for a 
perforated right eardrum.  However, treatment in service is 
not sufficient to render a claim well grounded.  

In this regard, the Board notes that when the veteran was 
examined in July 1995, while there were trophic changes in 
the right tympanic membrane, there was no perforation or 
infection on examination.  

For the veteran's claim to be well grounded, he must present 
medical evidence showing the current presence of the 
disorder.  The results of this examination do not provide 
such findings.  In the absence of a well grounded claim for 
service connection for a perforated right tympanic membrane, 
the veteran's claim must be denied.  

As to service connection for all of the disabilities at 
issue, the veteran is clearly asserting a fact well beyond 
his competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection for the 
multiple disorders at issue must be deneid as not well 
grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of ant post 
service medical evidence that has not already been obtained 
that would well ground any of his claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted well grounded claims of 
entitlement to service connection for allergic rhinitis 
(sinusitis), hearing loss, gout (right hand swelling), and a 
perforated right eardrum, the doctrine of reasonable doubt is 
not applicable to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if an 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist him/her in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for allergic 
rhinitis (sinusitis), hearing loss, gout (right hand 
swelling), and a perforated right eardrum, VA has no duty to 
assist the appellant in developing his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for allergic rhinitis 
(sinusitis), hearing loss, gout (swelling of the right hand), 
and a perforated right eardrum, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

